Gilbert, J.
In a suit for temporary and permanent alimony an order was passed requiring the husband' to pay to the wife ten dollars per month as temporary alimony and forty dollars as attorney’s fees. He failed for several months to pay either alimony or attorney’s fees; and a rule nisi was issued, requiring him to show cause' why he should not be punished as for a contempt. On the hearing he showed that he possessed no property whatever, had never enjoyed good health, had been under the treatment of a doctor for years, was unable to do manual labor, had been unable to secure employment and had earned nothing; that he resided with his father, who owned only thirty-eight acres of land; and that he was twenty years of age. No evidence was introduced in rebuttal. The court adjudged the defendant in contempt, and ordered the rule nisi made absolute, and that on failure to pay one hundred and twenty dollars within two weeks he be committed to jail, then and there to be safely kept until he complied with the order, or until further order of the court. Held, that this judgment was error. The evidence showing the inability of the husband to comply with-the judgment awarding alimony and attorney’s fees was not contradicted. Potter v. Potter, 145 Ga. 60 (88 S. E. 546).

Judgment reversed.


All the Justices concur, except Beck, P. J., absent.